Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Response to Amendments
The Amendment filed 1/29/2021 has been entered. Claims 1-3 and 5-9 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0059309, to di Palma et al., in further view of U.S. Patent No. 5,011,488 to Ginsberg, either alone, or in further view of U.S. Publication No. 2005/0070844 to Chow et al.
Regarding claim 1, di Palma et al. discloses a medical device (device 1, Figs. 7A-7E) configured to treat a body cavity (target treatment site; paragraph 49), the medical device (device 1) comprising:
a sheath portion (procedure catheter or sheath 5) having a tubular shape; 
a foreign substance capturing catheter (shaft 110) configured to be movable inside the sheath portion (procedure catheter or sheath 5) (paragraph 51 and compare Figs. 7A-7E), the foreign substance capturing catheter (shaft 110) comprising a capturing portion (expandable capture sheath 125) configured to capture a foreign substance inside the body cavity (paragraph 51); and
a treatment catheter (elongated hollow member 10, paragraph 33) configured to be movable inside the foreign substance capturing catheter (shaft 110) (paragraph 51 and compare Figs. 7A-7E), the treatment catheter (elongated hollow member 10) comprising a treatment portion (expanded infusion segment 20) configured to treat the body cavity (paragraphs 51-52), wherein the medical device (device 1) is configured to be inserted into the body cavity in a state in which the treatment catheter (elongated hollow member 10) is set inside the foreign substance capturing catheter (shaft 110) and the foreign substance capturing catheter (shaft 110) is set inside the sheath portion (procedure catheter or sheath 5) (Fig. 7A, and paragraph 49),
wherein the treatment portion (expanded infusion segment 20) comprises a plurality of metal wires (wires/ infusion arms 26 containing nitinol or other shape memory metal wire support elements 27, paragraph 38) and is configured to expand and contract (see Figs. 7A-7E),
wherein the treatment catheter (elongated hollow member 10) further comprises a distal end tip (distal tip 55) disposed at a distal end portion of the treatment catheter (see Figs. 7A-7B),
wherein the treatment portion (expanded infusion segment 20) and the distal end tip (distal tip 55) are separated from each other (by at least collar 43) (see Figs. 7A-7B).
di Palma et al. does not expressly state that at least one of the sheath portion and the foreign substance capturing catheter is provided with a first anti-falling structure configured to prevent the 
However, in related art, Ginsberg teaches a thrombus extraction system comprising a medical device (catheter system 10) comprising a sheath portion having a tubular shape (outer flexible tube 12); a foreign substance capturing catheter (inner flexible tube 14); and a treatment catheter (third flexible member 18); wherein at least one of the sheath portion (outer flexible tube 12) and the foreign substance capturing catheter (inner flexible tube 14) is provided with a first anti-falling structure (o-ring seal 42) configured to prevent the foreign substance capturing catheter from falling off from the sheath portion and to prevent blood from leaking from the sheath portion (see Fig. 1, and col. 5, lines 50-51).
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the proximal hub end of the device of di Palma et al. to include a first anti-falling structure (seal) between the sheath portion and the foreign substance capturing catheter, as taught by Ginsberg, in order to afford a sliding seal between these two elements (col. 5, lines 50-51 of Ginsberg). 
The modified device of di Palma et al., in view of Ginsberg will hereinafter be referred to as the modified device of di Palma et al. and Ginsberg. 
The Examiner is of the position that it would be apparent to one of ordinary skill in the art that the sliding seal o-ring taught by Ginsberg is configured to prevent the foreign substance capturing catheter from falling off from the sheath portion and to prevent blood from leaking from the sheath portion of the modified device of di Palma et al. and Ginsberg because the o-ring of Ginsberg is a sliding seal, meaning that it both prevents blood leakage and holds one element in place relative to another unless acted upon to slide one element relative to the other (i.e., prevents the foreign substance capturing catheter from falling off from the sheath portion) as claimed. 
Nonetheless, Chow et al. teaches that o-rings used for this purpose (i.e., as a sliding seal) can be elastomer o-rings, and that such o-rings as part of their sealing function, create friction between the two elements betwixt they are positioned (paragraph 218). The result is that with the friction present, one element can be moved relative to the other in a controlled manner without uncontrollably sliding backward, i.e., without falling off (paragraph 218). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the o-ring sliding seal of the modified device of di Palma et al. and Ginsberg is configured to prevent the foreign substance capturing catheter from falling off from the sheath portion as claimed since Chow et al. expressly teaches that sliding seal as part of their sealing function, create friction between the two elements betwixt they are positioned (paragraph 218). The result is that with the friction present, one element can be moved relative to the other in a controlled manner without uncontrollably sliding backward, i.e., without falling off (paragraph 218). 
The modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al. will hereinafter be referred to as the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al.
Regarding claim 5, the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al. teaches the claimed invention as discussed above concerning claim 1, and 
Ginsberg further teaches a second anti-falling structure (o-ring 46), provided between the foreign substance capturing catheter (inner flexible tube 14) and the treatment catheter (third flexible member 18), which is configured to prevent the treatment catheter (third flexible member 18) from falling off from the foreign substance capturing catheter (inner flexible tube 14) (col. 5, lines 51-54).
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the proximal hub end of the device of di Palma et al. to include a second anti-falling structure (seal) between the foreign substance capturing catheter and the treatment catheter, as taught by Ginsberg, in order to afford a seal between these two elements (col. 5, lines 51-54 of Ginsberg). 
Regarding claim 6, the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al. teaches the claimed invention as discussed above concerning claim 1, and di Palma et al. further teaches that the treatment catheter (elongated hollow member 10) is configured to remove the foreign substance inside the body cavity (elongated hollow member 10 infuses fluid to the thrombus site; paragraph 55 and see Figs. 7A-7E).
Regarding claim 7, the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al. teaches the claimed invention as discussed above concerning claim 1, and di 
Regarding claim 9, the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al. teaches the claimed invention as discussed above concerning claim 1, and di Palma et al. further teaches that the treatment portion (expanded infusion segment 20) is disposed between the distal end tip (distal end tip 55) and the capturing portion (expandable capture sheath 125) (see Figs. 7C-7D).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over di Palma et al. and Ginsberg, either alone, or in further view of Chow et al., in further view of U.S. Publication 2016/0367285 to Sos.
Regarding claim 2, the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al., teaches the claimed invention as discussed above concerning claim 1, but none of di Palma et al., Ginsberg or Chow et al. expressly teaches that the distal end tip of the treatment catheter is configured to close an open end of the sheath portion in a state in which the treatment catheter is set inside the foreign substance capturing catheter and the foreign substance capturing catheter is set inside the sheath portion, and wherein the distal end tip of the treatment catheter is configured to unclose the open end of the sheath portion with a movement of the treatment catheter in a distal direction relative to the sheath portion.
  Sos teaches a medical device configured to treat a body cavity (Figs. 1A-2E) wherein a distal end tip (atraumatic dilator tip 120) of a treatment device (mesh 110) is configured to close an open end of a sheath portion (outer sheath 170) in a state in which the treatment device (mesh 110) is set inside a foreign substance capturing catheter (inner sheath 140) and the foreign substance capturing catheter (inner sheath 140) is set inside the sheath portion (outer sheath 170), and wherein the distal end tip (dilator tip 120) of the treatment device (mesh 110) is configured to unclose the open end of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the distal end tip of the treatment catheter of the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al. to include an atraumatic dilator tip shape, as taught by Sos, in order to facilitate the passage of the tip through a clot without pushing the clot and so that the dilator tip may be fitted to the distal end of the outer sheath when retracted (paragraph 87 of Sos).
Regarding claim 3, the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al., teaches the claimed invention as discussed above concerning claim 1, but none of di Palma et al., Ginsberg or Chow et al. expressly teaches that  a distal end of the sheath portion is configured to be closed in a state in which the treatment catheter is set inside the foreign substance capturing catheter and the foreign substance capturing catheter is set inside the sheath portion, and wherein the distal end of the sheath portion is configured be unclosed with a movement of one of the foreign substance capturing catheter and the treatment catheter in a distal direction relative to the sheath portion.
 Sos teaches a medical device configured to treat a body cavity (Figs. 1A-2E) wherein a distal end of a sheath portion (outer sheath 170) is configured to be closed (by atraumatic dilator tip 120) in a state in which a treatment device (mesh 110) is set inside a foreign substance capturing catheter (inner sheath 140) and the foreign substance capturing catheter (inner sheath 140) is set inside the sheath portion (outer sheath 170) (paragraph 87), and wherein the distal end of the sheath portion (distal end of outer sheath 170) is configured be unclosed with a movement of one of the foreign substance capturing catheter (inner sheath 140) and the treatment device (mesh 110) in a distal direction relative to the sheath portion (outer sheath 170)(paragraph 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the distal end tip of the treatment catheter of the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al. to include an atraumatic dilator tip shape, as taught by Sos, in order to facilitate the passage of the tip through a clot without pushing the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over di Palma et al. and Ginsberg, either alone, or in further view of Chow et al., in further view of U.S. Publication 2016/0166265 to Nita.
Regarding claim 8, the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al., teaches the claimed invention as discussed above concerning claim 1, and di Palma et al. further discloses that the treatment catheter (elongated hollow member 10) is configured to stop bleeding from a blood vessel wall (the Examiner is of the position that the elongated hollow member 10 is fully capable of stopping bleeding from a vessel wall by infusing a fluid, drug or other medical preparation to a site within a lumen of a blood vessel to treat the target area (paragraph 2) that is capable of stopping bleeding).
Nonetheless, Nita teaches a treatment catheter for removing/treating thrombi in the blood vessels, and teaches that occasionally, during the removal of thromboembolic material from the endovascular space additional bleeding may occur, and that such bleeding is often caused by bleeding of non-effected vessels from the original bleed or from re-bleeding from the affected vessels (paragraph 51). To remedy (i.e., stop) this bleeding, Nita teaches that in order to minimize additional blood, a cauterizing approach may be used, including but not limited to electro cautery, ultrasound cautery and chemical cautery.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized the modified device of di Palma et al. and Ginsberg, either alone, or in further view of Chow et al., which is fully capable of administering a substance to a thrombus/treatment site, to administer a chemical cautery substance at the thrombus removal site, as taught by Nita, in order to stop the bleeding that may/does occur during thrombus extraction procedures (paragraph 51 of Nita).
Response to Arguments
Applicant’s arguments in the Response dated 1/29/2021 with regard to the claims have been considered but are moot as they do not apply to the current art rejection.
Proactively, the Examiner would like to note that the first and second anti-falling structures are disclosed in the specification as being valves (valves 16 and 26, see paragraphs 18 and 23 of the specification). As such, the Examiner has identified Ginsberg, either alone, or in further view of Chow et al., as teaching these elements. The Examiner’s interpretation of o-rings reading on the claimed first and second anti-falling structures is reasonable under the broadest reasonable interpretation standard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.